Citation Nr: 1715103	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to October 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2005 and August 2012, rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the Agency of Original Jurisdiction (AOJ) for this claim is the RO in Milwaukee, Wisconsin.

The issue of entitlement to a TDIU was previously remanded in September 2015.  Further, regarding the issue of a TDIU, the Veteran testified before an Acting Veterans Law Judge via videoconference from the RO in St. Paul, Minnesota, in July 2011.  As discussed in the September 2015 Board remand, any further hearing requests regarding this issue are deemed withdrawn.  

The Board notes that the claims for (1) entitlement to an effective date prior to April 13, 2011 for the grant of service connection for right hip strain, and (2) entitlement to an effective date prior to April 13, 2011 for the grant of service connection for left hip strain have been certified to the Board.  In his substantive appeal (VA Form 9), the Veteran indicated that he wanted a videoconference Board hearing regarding these two earlier effective date issues.  In September 2015, VA notified the Veteran that he had been placed on a list of persons wanting to appear for a videoconference hearing.  A January 2016 VA Form 8 (Certification of Appeal) shows that the Veteran's appeal was "pending" a Board videoconference hearing.  As such, the Board finds that these issues are not ripe for appellate review due to a pending hearing request.  Accordingly, the Board will not accept jurisdiction over these issues at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

Subsequent to the issuance of the November 2015 Supplemental Statement of the Case, new evidence was obtained in July 2016, for which a waiver of initial RO consideration was provided.  See March 2017 statement from Veteran's representative.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran is unemployed; he has maintained substantially gainfully employment, performing work that was not marginal.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In October 2015, the Veteran was sent a notice letter regarding his claim for a TDIU.  The notice letter included a description of what information and evidence must be submitted to substantiate the claim, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran's service treatment records, VA and private treatment records, the Board hearing transcript, the Veteran's statements have been associated with the claims file.  Further, although requested in October 2015, the Veteran did not return a substantially complete VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  The Board notes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224  (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  

The Board also notes that the Veteran's representative has argued that the September 2015 Board remand directives were not substantially complied with by the RO.  Specifically, in an October 2016 post-remand brief, the representative indicated that the Board had directed the RO to refer the claim to the Director of Compensation and Pension Services for extra-schedular consideration and then re-adjudicate the matter through the issuance of a Supplemental Statement of the Case.

However, a review of the September 2015 remand directive shows that the Board only indicated that "If it deems it appropriate, the RO's adjudication should include a referral to the Director, Compensation and Pension Service (Director) for extra-schedular consideration, to determine whether the Veteran is unemployable by reason of service-connected disabilities" (emphasis added).  An SSOC was issued by the RO in November 2015.  In sum, the Board's remand did not mandate referral of the TDIU issue to the Director.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

TDIU-Laws and Analysis

Total disability compensation ratings may be assigned under the provisions of 
§ 3.340. 38 C.F.R. § 3.341.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Such total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16 (a). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  
In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343 (c)(1).  The term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

The Veteran has indicated that he is prevented from working or from performing certain types of jobs due to this disability.  Moreover, he has submitted several written documents from employers indicating that he was subject to disciplinary action at work due to frequent absenteeism.  He has contended that these absences were due to his pelvic fracture symptoms and other service-connected disabilities.  In an April 2011 statement in support of his claim, the Veteran stated that his back and hip problems affect him every day and have limited his employment.  

Upon review of the evidence of record, and despite the Veteran's contentions that his disabilities have impacted his employability, the Board finds that the evidence does not show that he is unemployed. 

The evidence includes July 2007 and July 2008 statements from the Veteran's employer.  These statements indicate that the Veteran was given verbal counseling regarding his excessive unauthorized leave.  It did not indicate, however, that the Veteran was being terminated.  

Moreover, VA treatment records show that the Veteran is employed.  For example, a September 2008 VA note indicated that the Veteran had been employed since January 2007 as a liaison for debt management.  He reported a stable work history.  
In an April 2009 VA treatment record, it was noted that the Veteran was working full-time as a debt management correspondent for the last 3 years (i.e., 2006).   During an April 2009 VA PTSD examination, the Veteran reported working full-time in a debt management center at a Federal building.  In an April 2011 VA mental health note, the Veteran indicated that his depression caused him to feel like not going into work.  He also indicated that he called into to work, and reported that if he had any other job he probably would have been fired.  However, it was noted that his boss was supportive and the Veteran continued to work at a Federal building.  It was also stated that the Veteran was taking classes and wanted to do vocational rehab for nursing.  During a recent July 2016 VA spine examination, the examiner indicated that the Veteran worked for the FDA and had an ergonomic chair for about a year.  The examiner stated that the Veteran's lumbar spine disability caused him to miss work about twice a month.  

The Board acknowledges that the evidence prior to 2006 does not address whether the Veteran was employed.  Importantly, however, and although requested in October 2015, the Veteran did not return a substantially complete VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  In such cases, the issue, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13, Claims for Total Disability Based on Individual Unemployability (TDIU); see also M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims. 

For these reasons, the evidence is against a finding that the Veteran's employment is marginal and he is found to have been gainfully employed at all times while his claim has been pending.  As such, reasonable doubt does not arise and the claim is denied.


ORDER

Entitlement to a TDIU is denied. 



REMAND

In an August 2012 rating decision, the RO denied service connection for obstructive sleep apnea.  In an April 2013 statement, the Veteran requested "reconsideration" of the denial of service connection for sleep apnea as determined in the August 2012 rating decision.  The Board construes this statement as a timely notice of disagreement with the August 2012 rating decision.  Accordingly, the RO should issue a statement of the case as to that issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Issue a Statement of the Case on the issue of entitlement to service connection for obstructive sleep apnea.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


